Title: To James Madison from William Loughton Smith, 18 March 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


18 March 1801, Lisbon. Relays news from England of George III’s illness and Prussian hostility against Great Britain. Observes that Portuguese now are less hopeful of receiving British aid either in peace negotiations or military preparations. Portugal “seems abandd. to its fate, like Leghorn, Naples &c.”
 

   
   RC (DNA: RG 59, DD, Portugal, vol. 5). 1 p.; marked private; docketed by Wagner as received 27 Apr.


